BLD-287                                                         NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 11-3201
                                        ___________

                              IN RE: RONALD DANDAR,
                                      Petitioner
                        ____________________________________

                        On a Petition for Writ of Mandamus from the
             United States District Court for the Middle District of Pennsylvania
                       (Related to Criminal Action No. 09-cr-00272)
                        ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  September 8, 2011
          Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                             (Opinion filed September 27, 2011)
                                         _________

                                         OPINION
                                         _________

PER CURIAM

         Ronald Dandar, proceeding pro se and in forma pauperis, has filed a petition for a

writ of mandamus, or alternatively, a writ of error coram nobis, requesting that this Court

order the United States District Court for the Middle District of Pennsylvania to allow

him to file an “amicus curiae . . . motion,” in a criminal proceeding in which he is not a

party.
       Mandamus is a drastic remedy that is granted only in extraordinary cases. See In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). It may be “used to

confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it

to exercise its authority when it is its duty to do so.” Id. (internal citation and quotation

omitted). To demonstrate that mandamus is appropriate, a petitioner must establish that

he or she has “no other adequate means” to obtain the relief requested, and that he or she

has a “clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d

74, 79 (3d Cir. 1996).

       Here, there is no basis for granting the petition for a writ of mandamus, as Dandar

does not have a “clear and indisputable” right to file motions or other documents in a

criminal prosecution in which he is not involved. Further, even if the District Court had

granted amicus curiae status to Dandar, he would not be a party to the case and thus could

not assume the functions thereof. See Newark Branch, NAACP v. Town of Harrison,

N.J., 940 F.2d 792, 808 (3d Cir. 1991) (explaining the limited role of amicus curiae). A

writ of error coram nobis, which is a vehicle to attack allegedly invalid convictions which

have continuing consequences, is also not appropriate. See 28 U.S.C. § 1651(a).

       Accordingly, Dandar’s petition for a writ of mandamus or, in the alternative, a writ

of error coram nobis, will be denied.




                                              2